DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1 and 12 is/are independent.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 9/21/2020 and 4/26/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (U.S. Pub. No. 2017/0059920) (hereinafter “Nakazawa”).

Regarding claim 1, Nakazawa teaches a display system with fan control, (Para. 22 - - display system with fan control)

comprising: a display module; (Para. 22 - - display module is used)

a fan configured to generate an air flow in the display system; (Para. 22 - - fan is used)

a temperature detector, configured to detect temperature within the display system; (Para. 22 - - temperature sensor is used)

and a fan controller, configured to generate a control signal to control a rotational speed of the fan based on the detected temperature and a first time period since the detected temperature reaches a first threshold, in which the detected temperature remains equal to or higher than the first threshold, (Para. 35 - - rotational speed of fan is controlled by fan control circuit based on detected temperature)

wherein the fan controller remains the rotational speed of the fan unchanged when the detected temperature is lower than the first threshold. (Para. 51 - - fan is controlled for steady temperature, i.e. fan and temperature do not change)

Regarding claim 2, Nakazawa further teaches wherein the fan controller is configured to increase the rotational speed of the fan sequentially as the first time period increases. (Para. 43 - - fan increases as temperature increases)

Regarding claim 3, Nakazawa further teaches wherein the fan controller is configured to increase the rotational speed of the fan continuously as the first time period increases until the rotational speed reaches a first rotational speed. (Para. 43 - - fan increases as temperature increases)

Regarding claim 4, Nakazawa further teaches wherein an increasing rate of the rotational speed is proportional to the length of the first time period. (Para. 43 - - fan increases as temperature increases)

Regarding claim 5, Nakazawa further teaches wherein the fan controller is configured to control the rotational speed of the fan based on the detected temperature and a second time period since the detected temperature reaches a second threshold, and in which the detected temperature remains equal to or lower than the second threshold. (Para. 43 - - fan increases as temperature increases; Para. 51 - - fan is controlled for steady temperature, i.e. fan and temperature do not change)

Regarding claim 6, Nakazawa further teaches wherein the fan controller remains the rotational speed of the fan unchanged when the detected temperature is between the first threshold and the second threshold, and wherein the second threshold is lower than the first threshold. (Para. 51 - - fan is controlled for steady temperature, i.e. fan and temperature do not change)

Regarding claim 7, Nakazawa further teaches wherein the fan controller is configured to decrease the rotational speed of the fan sequentially as the second time period increases until the rotational speed reaches a second rotational speed. (Para. 46 - - as temperature or power consumption decreases, low-noise period increases, i.e. fan speed decreases)

Regarding claim 8, Nakazawa further teaches wherein a decreasing rate of the rotational speed is proportional to the length of the second time period. (Para. 46 - - as temperature or power consumption decreases, low-noise period increases, i.e. fan speed decreases)

Regarding claim 9, Nakazawa further teaches wherein the control signal is a pulse width modulation (PWM) signal, a voltage-controlled signal or a current-controlled signal. (Para. 32 - - control signal is with a driving voltage)

Regarding claim 10, Nakazawa further teaches wherein the temperature detector comprises a thermistor. (Para. 22 - - temperature sensor is used)

Regarding claim 11, Nakazawa further teaches wherein the first threshold and the second threshold are configured based on environmental temperatures of the display system. (Para. 35 - - rotational speed of fan is controlled by fan control circuit based on detected temperature)

Regarding claim 12, Nakazawa teaches a method for fan controlling in display system, (Para. 22 - - display system with fan control)

comprising: detecting temperature within the display system; (Para. 22 - - temperature sensor is used)

and generating a control signal to control a rotational speed of the fan based on the detected temperature and a first time period since the detected temperature reaches a first threshold, and in which the detected temperature remains equal to or higher than the first threshold, (Para. 35 - - rotational speed of fan is controlled by fan control circuit based on detected temperature)

wherein the rotational speed of the fan is remained unchanged when the detected temperature is lower than the first threshold. (Para. 51 - - fan is controlled for steady temperature, i.e. fan and temperature do not change)

Regarding claim 13, Nakazawa further teaches increasing the rotational speed of the fan sequentially as the first time period increases. (Para. 43 - - fan increases as temperature increases)

Regarding claim 14, Nakazawa further teaches increasing the rotational speed of the fan continuously as the first time period increases until the rotational speed reaches a first rotational speed. (Para. 43 - - fan increases as temperature increases)

Regarding claim 15, Nakazawa further teaches wherein an increasing rate of the rotational speed is proportional to the length of the first time period. (Para. 43 - - fan increases as temperature increases)

Regarding claim 16, Nakazawa further teaches controlling the rotational speed of the fan based on the detected temperature and a second time period since the detected temperature reaches a second threshold, and in which the detected temperature remains equal to or lower than the second threshold. (Para. 43 - - fan increases as temperature increases; Para. 51 - - fan is controlled for steady temperature, i.e. fan and temperature do not change)

Regarding claim 17, Nakazawa further teaches remaining the rotational speed of the fan unchanged when the detected temperature is between the first threshold and the second threshold, and wherein the second threshold is lower than the first threshold. (Para. 51 - - fan is controlled for steady temperature, i.e. fan and temperature do not change)

Regarding claim 18, Nakazawa further teaches decreasing the rotational speed of the fan sequentially as the second time period increases until the rotational speed reaches a second rotational speed. (Para. 46 - - as temperature or power consumption decreases, low-noise period increases, i.e. fan speed decreases)

Regarding claim 19, Nakazawa further teaches wherein a decreasing rate of the rotational speed is proportional to the length of the second time period. (Para. 46 - - as temperature or power consumption decreases, low-noise period increases, i.e. fan speed decreases)

Regarding claim 20, Nakazawa further teaches wherein the first threshold and the second threshold are configured based on environmental temperature of the display system. (Para. 35 - - rotational speed of fan is controlled by fan control circuit based on detected temperature)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119